Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 1 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 2 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 3 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 4 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 5 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 6 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 7 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 8 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 9 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 10 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 11 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 12 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 13 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 14 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 15 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 16 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 17 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 18 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 19 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 20 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 21 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 22 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 23 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 24 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 25 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 26 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 27 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 28 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 29 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 30 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 31 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 32 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 33 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 34 of
                                       35
Case 19-00730-5-JNC   Doc 370 Filed 08/08/19 Entered 08/08/19 09:58:55   Page 35 of
                                       35
